United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sandy, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0324
Issued: March 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 29, 2016 appellant filed a timely appeal of an October 27, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
on September 10, 2016 occurring in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence with the filing of her appeal to the Board. The
Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1). Appellant may
submit this evidence to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. § 10.606(b)(2).

FACTUAL HISTORY
On September 14, 2016 appellant, then a 55-year-old distribution associate, filed a
traumatic injury claim (Form CA-1) alleging on Saturday, September 10, 2016, she injured her
right foot while performing her work duties. She reported that while she was moving a pallet
around with a floor jack, she felt her right foot pop and it began hurting. Appellant took a break
and then finished her shift. Her right foot continued to hurt on Sunday and she sought medical
attention on Monday.
Appellant submitted a duty status report (Form CA-17) dated September 15, 2016
completed by Dr. Justin Banks, a podiatrist. Dr. Banks diagnosed tendinitis. In a separate form,
also dated September 15, 2016, he indicated that appellant sustained a right foot and ankle injury
while moving equipment at work. Dr. Banks reported severe pain and right tibial tenderness
with possible fracture. He indicated by checking a box marked “yes” on a form report that
appellant’s condition was caused or aggravated by employment activities.
OWCP requested additional information from appellant on September 22, 2016 and
afforded her 30 days to respond. It asked that appellant complete a questionnaire and submit
additional factual evidence.
OWCP received an authorization for examination (Form CA-16) signed by the
employing establishment which noted that she was moving mail with a floor jack and heard and
felt her right foot pop. The physician’s section of the form was a duplicate of the September 15,
2016 form report by Dr. Banks. Appellant provided an October 1, 2016 Form CA-17 from
Dr. Banks indicating injury to a medial ankle ligament and diagnosing tendinitis and ankle
sprain.
In an undated narrative report, Dr. Banks noted that he first treated appellant on
September 12, 2016 due to her ankle injury. He noted that on September 10, 2016 appellant was
moving a pallet with a jack and heard a pop in her lower leg. Appellant had pain and sought
treatment. Dr. Banks found severe tenderness along the post-tibial tendon and medial ankle. He
reported that x-rays were negative for a fracture, but that appellant’s lower ankle and foot were
very swollen with ecchymosis. Dr. Banks diagnosed a suspected posterior tibial tendon partial
tear or severe sprain. He found that appellant was temporarily totally disabled due to the
inability to bear weight on her foot.
Appellant responded to OWCP’s request for factual information and in her questionnaire
responses noted that her injury occurred on Saturday, September 10, 2016, while she was
moving a pallet to the carrier cases with a floor jack. She had received permission to sign-in
early and leave early. Appellant placed the pallet on the floor jack, and began walking when she
heard her foot pop under her heel. She took her last break before leaving work. Appellant
experienced foot pain beginning Saturday night, and she elevated and iced it. Her foot was
swollen on Sunday morning. Appellant used leave on Monday, September 12, 2016, and
contacted her physician. She worked on September 13, 2016 while wearing a prescribed boot
and reported her injury on September 14, 2016.
The employing establishment offered appellant a limited-duty position on October 4,
2016 which entailed sitting only with no standing.
2

By decision dated October 27, 2016, OWCP denied appellant’s traumatic injury claim as
she failed to provide sufficient factual evidence to establish that the employment incident
occurred as alleged. It also noted that appellant failed to provide sufficient medical evidence to
establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an “employee of the United States” within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 In order to
determine whether an employee actually sustained an injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established. Generally, fact of injury
consists of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred.7 The second component is whether the employment incident
caused a personal injury and generally can be established only by medical evidence.
With respect to the first component of fact of injury, the employee has the burden of
establishing the occurrence of an injury at the time, place, and in the manner alleged, by a
preponderance of the reliable, probative, and substantial evidence. An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and her subsequent course of action. An employee has not met her
burden of proof of establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim. Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent
difficulty following the alleged injury, and failure to obtain medical treatment may, if otherwise
unexplained, cast sufficient doubt on an employee’s statements in determining whether a prima
facie case has been established. However, an employee’s statement alleging that an injury
3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

7

Elaine Pendleton, supra note 4.

3

occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.8
Second, the employee must submit sufficient evidence, generally only in the form of
medical evidence, to establish that the employment incident caused a personal injury.9 A
medical report is of limited probative value on a given medical question if it is unsupported by
medical rationale.10 Medical rationale includes a physician’s detailed opinion on the issue of
whether these is a causal relationship between the claimant’s diagnosed condition and the
implicated employment activity. The opinion of the physician must be based on a complete
factual and medical background of the claim, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and specific employment activity or factors identified by the claimant.11
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish a traumatic
injury on September 10, 2016 occurring in the performance of duty.
With regard to the first element of a fact of injury, appellant alleged that she sustained a
right foot injury on September 10, 2016. She consistently reported on statements to OWCP and
the employing establishment as well as to her physician that while she was moving a pallet
around with a floor jack, she felt her right foot pop. Following this incident on Saturday,
September 10, 2016, appellant experienced foot pain and sought medical treatment on
September 12, 2016. The Board finds that appellant’s statements are consistent with the
surrounding facts and circumstances and her subsequent course of action. She notified the
employing establishment of her injury on September 14, 2016, within four days of her injury,
obtained medical treatment on September 12, 2016 within two days of the alleged injury, one of
which was a Sunday, and attempted to return to work on September 13, 2016. The Board finds
that the September 10, 2016 incident, moving a pallet with a floor jack, occurred as alleged.
While appellant has established that the September 10, 2016 incident occurred, she has
not established a causal relationship between her work incident and the diagnosed conditions of
tendinitis and ankle sprain. A Form CA-16 authorization for medical treatment was issued by
the employing establishment on September 14, 2016.12 Appellant submitted medical evidence
from Dr. Banks who described appellant’s history of injury as while moving a pallet with a jack
8

D.B., 58 ECAB 464, 466-67 (2007).

9

J.Z., 58 ECAB 529 (2007).

10

T.F., 58 ECAB 128 (2006).

11

A.D., 58 ECAB 149 (2006).

12

When the employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from
the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB
608, 610 (2003).

4

and hearing a pop sound in her right lower extremity. Dr. Banks provided findings including
swelling and x-rays which did not indicate a fracture. He noted, “I suspected a posterior tibial
tendon partial tear or severe sprain.” Dr. Banks also diagnosed tendinitis and ankle sprain on his
Form CA-17s. He indicated with a checkmark “yes” on a form report that appellant’s condition
was caused by her employment activity, but offered no explanation or reasoning in support of
this opinion. The Board has held that an opinion on causal relationship which consists only of a
physician checking “yes” to a medical form report question on whether the claimant’s condition
was related to the history given is of little probative value. Without any explanation or rationale
for the conclusion reached, such report is insufficient to establish causal relationship.13 A mere
conclusory opinion provided by a physician without the necessary rationale explaining how and
why the incident or work factors were sufficient to result in the diagnosed medical condition is
insufficient to meet a claimant’s burden of proof to establish a claim.14 Dr. Banks has not offered
sufficient explanation to address how moving pallets with a floor jack on September 10, 2016
caused or aggravated a diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a traumatic
injury on September 10, 2016 occurring in the performance of duty.

13

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

14

J.D., Docket No. 14-2061 (issued February 27, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the October 27, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: March 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

